UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 19, 2007 MILLENNIUM CHEMICALS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-12091 (Commission File Number) 22-3436215 (I.R.S. Employer Identification No.) Two Greenville Crossing, 4001 Kennett Pike, Suite 238 Greenville, Delaware (Address of principal executive offices) 19807 (Zip Code) (713) 652-7200 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Introductory Note Millennium Chemicals Inc. (“Millennium”) is a direct wholly owned subsidiary of Lyondell Chemical Company (“Lyondell”). On December 20, 2007, Lyondell completed its merger (the “Merger”) with BIL Acquisition Holdings Limited (“Merger Sub”), an indirect wholly owned subsidiary of Basell AF S.C.A. (which was renamed LyondellBasell Industries AF S.C.A. in connection therewith and is referred to herein as “Parent”), pursuant to the terms and conditions of the Agreement and Plan of Merger dated as of July 16, 2007 among Parent, Merger Sub and Lyondell (the “Merger Agreement”).As a result of the Merger, Millennium became an indirect, wholly-owned subsidiary of Parent.Parent is controlled by Access Industries, a privately held, U.S.-based industrial group, of which Len Blavatnik is its chairman and principal shareholder.The diagram below represents a condensed version of the LyondellBasell Industries AF S.C.A. corporate and capital structure after giving effect to the Merger and financing transactions described in this Current Report on Form 8-K, as well as certain other transactions to which Millennium was not a party. 2 (1) AI Petrochemicals LLC, which is controlled by Access Industries, indirectly owns approximately 97% of Parent. (2) The 2015 Notes are senior obligations of Parent and are guaranteed on a senior subordinated basis by those entities that are borrowers or guarantors under the Senior Secured Credit Facilities and the Interim Loan. (3) The Interim Loan is a senior obligation of LyondellBasell Finance Company guaranteed on a senior basis by Parent and certain subsidiaries, including Lyondell and Millennium and certain of their subsidiaries.Each of the entities shaded in gray guarantees or is a borrower under the Interim Loan and the Senior Secured Credit Facilities.Certain other subsidiaries of Parent (including certain of the subsidiaries included in the “Basell Non-U.S. Subsidiaries” box of the diagram) also guarantee the Interim Loan and the Senior Secured Credit Facilities.Those material subsidiaries that did not provide guarantees are generally subject to legal or contractual restrictions that limit their ability to give guarantees.All entities that guarantee the 2015 Notes also guarantee the Interim Loan and guarantee or are borrowers under the Senior Secured Credit Facilities. (4) The Senior Secured Credit Facilities comprise a $2,000 million term loan A facility, a $7,550 million and €1,300 million term loan B facility and a $1,000 million revolving credit facility.Basell Holdings B.V., Basell Germany Holdings GmbH, Basell Finance Company B.V. and Lyondell are the borrowers under the Senior Secured Credit Facilities.Each of the other entities shaded in gray guarantees the Senior Secured Credit Facilities.The entities that are guarantors and borrowers under the Senior Secured Credit Facilities (excluding LyondellBasell Finance Company, which is the borrower under the Interim Loan) are the same entities that guarantee the Interim Loan. (5) The Asset-Based Facilities include an inventory facility of up to $1,000 million and a receivables facility of up to $1,150 million.Lyondell, Houston Refining LP and Equistar Chemicals, LP, each of which is an indirect wholly owned subsidiary of Lyondell, and Basell USA Inc. (an entity included in the “Basell U.S. Subsidiaries” box of the diagram) are borrowers under the inventory facility.The inventory facility is guaranteed by each domestic subsidiary of a borrower that is a guarantor under the Senior Secured Credit Facilities (other than Equistar Chemicals, LP and Houston Refining LP).Lyondell, Equistar Chemicals, LP and Houston Refining LP are originators under the receivables facility. (6) Foreign subsidiaries of Lyondell, excluding French subsidiaries and certain joint venture investments, were sold to subsidiaries of Basell Holdings.These former Lyondell Non-U.S. Subsidiaries are held indirectly by Basell Holdings through subsidiaries. (7) Parent and its subsidiaries are subject to the restrictive covenants under the Interim Loan and the Senior Secured Credit Facilities. (8) The entities comprising the “Basell U.S. Subsidiaries” (which includes Basell USA Inc.) and Lyondell are indirect wholly owned subsidiaries of LyondellBasell Finance Company.Of the entities comprising the “Basell U.S. Subsidiaries,” only Basell USA Inc. is a borrower under the inventory facility of the Asset-Based Facilities. (9) Certain Basell Non-U.S. Subsidiaries are held by Basell Germany Holdings and others are owned by other subsidiaries of Basell Holdings. 3 Item 1.01 Entry into a Material Definitive Agreement. Supplemental Indenture - 4% Convertible Notes due 2023 On December 20, 2007, in connection with the Merger, Millennium and Millennium America Inc., a wholly owned subsidiary of Millennium (“Millennium America”), and The Bank of New York, as Trustee, entered into a Third Supplemental Indenture (“Convertible Notes Supplemental Indenture”).The Convertible Notes Supplemental Indenture amends and supplements that certain Indenture between Millennium, Millennium America and the Bank of New York dated as of November 25, 2003, as heretofore supplemented (the “Convertible Notes Indenture”), with respect to Millennium’s 4% Convertible Senior Debentures due 2023 (the “Convertible Notes”).As of December20, 2007, approximately $43.6 million principal amount of Convertible Notes remained outstanding.The Convertible Notes Supplemental Indenture provides that, during the period the Convertible Notes shall be convertible as specified in Section15.01 of such Indenture, the outstanding Convertible Notes shall be convertible into $3,636.6384 per $1,000 principal amount of Convertible Notes, which is equal to the amount of cash receivable upon the Merger by a holder of common stock of Lyondell issuable upon conversion of such Convertible Notes immediately prior to the Merger. Amendment of Equistar Partnership Agreement On December 19, 2007, the partners of Equistar Chemicals LP, a Delaware limited partnership of which Millennium indirectly owns an aggregate 21% interest (“Equistar”), entered into an Amended and Restated Limited Partnership Agreement of Equistar dated as of December 19, 2007 (the “Amended and Restated Partnership Agreement”).Among other things, the Prior Partnership Agreement was amended to (1) permit non pro-rata capital contributions by partners under certain circumstances, (2) provide for more flexibility in the composition of the Partnership Governance Committee of Equistar and (3) effect certain changes relating to the Millennium Indemnity provisions.The Amended and Restated Partnership Agreement also reflects that on December 18, 2007, Lyondell LP4 Inc., a Delaware corporation, a wholly owned subsidiary of Lyondell and a partner of Equistar, elected to convert its interest in Equistar from a limited partner interest to a general partner interest and to become the Managing General Partner of Equistar, as it was permitted to do at its election without the consent of Equistar or the other partners thereof pursuant to Section 6.11 of the Amended and Restated Limited Partnership Agreement of Equistar dated as of November 29, 2004.The Amended and Restated Partnership Agreement is attached as Exhibit 4.1 to this Current Report on Form 8-K and is incorporated herein by reference. Millennium Indemnity Millennium Petrochemicals Inc., a Virginia corporation and a wholly owned subsidiary of Millennium (“MPI”), entered into an indemnity agreement dated as of December 19, 2007 with Equistar (the “Indemnity”), pursuant to which MPI may be required to contribute to Equistar an amount equal to up to the lesser of $300 million or the sum of the aggregate principal amount of the following obligations then outstanding:(i) Equistar’s Debentures due 2026 in the principal amount of $150 million (ii) up to $150 million of any bank borrowings of Equistar secured by its inventory, and (iii) to the extent $150 million exceeds any bank borrowings secured by inventory, trade accounts payable by Equistar to unrelated parties up to the amount equal to $150 million less the bank borrowings secured by inventory (together, the “Referenced Obligations”). However, pursuant to the terms of the Indemnity, the MPI is only required to pay this amount to Equistar if the holders of the Referenced Obligation have not been able to obtain payment after pursuing and exhausting all their remedies against Equistar, including the liquidation of Equistar's assets. The Indemnity expressly does not create any right in favor of such holders or any person other than MPI, Equistar and the partners in Equistar. The Indemnity may be amended or terminated at any time by the agreement of MPI and Equistar without the consent of the holders of the Referenced Obligations.Unless earlier terminated, the indemnity terminates on December 15, 2017. 4 The information set forth relating to the Senior Secured Credit Facilities, Interim Loan, ABF Inventory Facility and 2015 Notes in Item 2.03 of this Current Report on Form 8-K is incorporated by reference in this Item 1.01. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Senior Secured Credit Facilities In connection with the Merger, Lyondell, as successor to Merger Sub, became a borrower under a senior secured credit agreement dated as of December 20, 2007 between, among others, Merger Sub, Basell Holdings B.V., a wholly owned subsidiary of Parent (“Basell Holdings”), Basell Finance Company B.V., a wholly owned subsidiary of Parent (“Basell Finance”), Basell Germany Holdings GmbH, a wholly owned subsidiary of Basell Holdings (“Basell Germany Holdings”), Parent, as a guarantor, certain subsidiaries of Parent, including Millennium and certain of its subsidiaries, as subsidiary guarantors, and Citibank, N.A., as Administrative Agent, U.S. Swing Line Lender and Collateral Agent, Citibank, N.A., London Branch, as European Swing Line Lender, and Citigroup Global Markets Inc., Goldman Sachs Credit Partners, L.P., Merrill Lynch, Pierce, Fenner
